DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action below simply now indicates the allowability of the newly added claims 21-22 (filed in the amendment dated 12/16/2021).  Everything else below is a duplicate of the office action dated 9/29/2021.
Allowable Subject Matter
Claims 1, 4, 6, 10-11, 14, 16 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the remarks filed on 9/9/2021.
The cited prior art fails to teach either individually or in combination, the first uplink signal being a beam failure report or a beam recovery request, the first downlink signal is a downlink control channel (NR-PDCCH) or a first measurement pilot, and wherein at least one of the following occurs: the detecting comprises: performing, by the UE, blind detection on the downlink control channel at the second moment based on the second downlink beam pair set, to obtain the first detection result, wherein the second downlink beam pair set is a preconfigured beam pair set used for beam recovery, and the second downlink beam pair set is different from the first downlink beam pair set; or the first uplink signal comprises information about a first target downlink beam pair set, and the second downlink beam pair set is the first target downlink beam pair set, and the detecting comprises: performing, by the UE, blind detection on the downlink control channel at the second moment based on the first target downlink beam pair set, to 
The cited prior art also fails to teach, the first uplink signal being a beam failure report or a beam recovery request, the first uplink signal having information about a first target downlink beam pair set, and the second downlink beam pair set is the first target downlink beam pair set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAY P PATEL/Primary Examiner, Art Unit 2466